 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GRANITE PAYMENTS, LLC, et al.                     No. 2:18-cv-02727-TLN-KJN
12                       Plaintiff,
13           v.                                         ORDER GRANTING EX PARTE
                                                        APPLICATION FOR EXTENSION OF
14    1POINT MERCHANT SOLUTIONS,                        TIME
      INC., et al.,
15
                         Defendants.
16

17

18           Defendants Michael Meyer, Joseph Ray, and Susan Ryan (“Defendants”) applied ex parte
19   for an extension of time until November 20, 2018, to file responses to Plaintiffs’ Complaint, (ECF
20   No. 1). (ECF No. 8 at 1.) Defendants’ counsel has provided an affidavit explaining that his
21   clients retained him only a few days before the first deadline to respond and detailing the
22   unsuccessful attempts he made to meet and confer with opposing counsel before filing ex parte.
23   (ECF No. 8 at 2–3.) Good cause appearing, Defendants’ Application is GRANTED. Defendants
24   shall file responses on or before November 20, 2018.
25          IT IS SO ORDERED.
26   Dated: November 6, 2018
27

28                                                           Troy L. Nunley
                                                       1     United States District Judge
